Title: From Thomas Jefferson to Bernard Peyton, 9 October 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Oct. 9. 22.
In mine of the 7th I mentioned that the sheriffs of Albemarle and Bedford would soon be on us for our taxes. the former at court on the same day presented my bill for 130.90 for which I shall be obliged to draw on you. I am in hopes he may not go down till late in the month. John Wood told me but one of his boats got down and I do not know whether that was for Jefferson or myself. not a drop of rain yet, and the mill floor piled up with as much flour as ought to be laid on it. my anxiety is great for as much rain as will relieve you & us. I salute you with constant friendship and respect.Th: Jefferson